SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á veinte y siete de Abril de mil novecientos, en los autos de jurisdicción voluntaria promovidos ante el Tribunal de Distrito de Humacao por Don Esteban Meléndez Doble, vecino de Fajardo, sobre declaratoria de ausencia de Doña Emilia Anunciación Meléndez y de su esposo Don Marcelino López Herrero, autos pendientes ante Nos en recurso de casación, por infracción de ley, interpuesto por el Don Esteban Meléndez, representado y dirigido por el Letrado Don Rafael López Landrón. — Resultando: Que Don Esteban Meléndez Doble, en escrito de veinte y dos de Septiembre del año próximo pasado, promovió ante el Tribunal del Dis*205trito de Humacao información, testifical para acreditar que su hermana de los mismos apellidos, en unión de su esposo Don Marcelino López Herrero, se había ausentado de Fajardo, pueblo de su domicilio, hacía el espacio de dos años, sin que después se hubiera tenido noticia de sji existencia y paradero; que no dejó bienes de fortuna ni apoderado alguno, y que posteriormente en el año de mil ochocientos noventa y ocho había fallecido su abuelo Don José Bernabé Meléndez, bajo testamento del que se acompañó copia, así como del acta de defunción de Don José Bernabé y de las' partidas de bautismo de Don Esteban y Doña Emilia Anunciación, concluyendo por suplicar se admitiera la información ofrecida y justificada la ausencia de los expresados consortes, sin haber dejado apoderado en esta Isla, se nombrara al promovente representante de los mismos para el solo acto de intervenir en la escritura de partición judicial que había de verificarse de los bienes de Don José Bernabé, sin perjuicio de lo que con posterioridad se resuelva acerca de la administración de lo que corresponder pueda á la Doña Emilia Anunciación. — Resultando: Que el referido Tribunal, por auto de cuatro de Octubre siguiente, invocando los artículos 1,058 y 1,059 de la Ley de Enjuiciamiento Civil, no derogados por el 181 del Código Civil, declaró no haber lugar al nombramiento de representante legal que se solicitaba para Doña Emilia Anunciación Meléndez y su consorte, reservando al peticionario su derecho para promover el juicio voluntario de testamentaría con arreglo al artículo 1,035 y siguientes de la Ley de Enjuiciamiento Civil. — Resultando : Que por auto de veinte y uno de Diciembre último fué desistimada la reforma del de cuatro de Octubre, que solicitó Don Esteban Meléndez Doble.— Resultando: . Que Don Esteban Meléndez ha interpuesto contra ambas resoluciones recurso de casación por infracción de ley, autorizado por el artículo 1,687 de la Ley de Enjuiciamiento Civil, en relación con el número 4? del 1,688, citando como infringido el artículo 181 del Código Civil, por *206su inaplicación, é invocando también en el cuerpo del escrito ■el artículo 2,033 de la Ley de Enjuiciamiento Civil, al que ■entiende ha debido darse cumplimiento, por ser inaplicables los 1,035 y siguientes de la misma Ley ; habiendo además .alegado incongruencia entre el pedimento de la parte promovente y lo resuelto por la Sala. — Visto, siendo Ponente el Juez Asociado Don José C. Hernández. — Considerando: Que, según determina el artículo 1,718 de la Ley de Enjuiciamiento Civil, en el escrito interponiendo recurso de casación 'por miración de ley se expresará el párrafo del artículo 1,690 en que se halle comprendido, y se citará con precisión y claridad la ley ó doctrina legal que se crea infringida y el concepto en que lo haya sido, consignándose los fundamentos ■ó motivos del recurso, si fuesen dos ó más, en párrafos separados y numerados. — Considerando : Que la representación de Don Esteban Meléndez no ha citado el párrafo del artículo 1,690 de la Ley de Enjuiciamiento Civil que autorice el recurso, para determinar en su vista el concepto del supuesto ■error de derecho, y plantear en términos claros y precisos ■el problema jurídico sometido á la decisión del Tribunal, pues en vez de citar dicho artículo, cita los 1,687 y 1,688, en su número 4°, de la misma Ley, que fijan las resoluciones •contra las que procede el recurso de casación, bien por infracción de ley, bien por quebrantamiento de forma. — Considerando : Por tanto, que sean cuales fueren los motivos del recurso, no cabe discutirlo y resolverlo en el fondo por •defecto en el modo de interponerlo. — Fallamos: Que debemos declarar y declaramos no haber lugar á resolver el recur-so de casación interpuesto por Don Esteban Meléndez Doble; y con la correspondiente certificación devuélvanse los autos al Tribunal de Distrito de Humacao, á los efectos consiguientes. — Así por esta nuestra sentencia, que se publicará en la Gaceta Oficial, lo pronunciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández'. — José M? Figuexas. — Juan Morera Martínez.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don José C. Hernández, Ponente en este recurso; celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico á veinte y siete de Abril de mil novecientos. — E. de J. López Gaztambide.